News Announcement INTEGRAMED TO EXPAND VEIN CLINICS PRESENCE IN BALTIMORE / WASHINGTON DC, WITH NEW CHEVY CHASE CLINIC - Clinic Will Be 36th Overall, 4th in Maryland and 7th in Balt. / Wash. DC Region - Chevy Chase, MD, January 12, 2010 IntegraMed America, Inc. (NASDAQ: INMD), the nation’s leading manager of specialty outpatient healthcare facilities in the emerging, technology-focused medical niches of fertility and vein care, announced today that its wholly-owned subsidiary, Vein Clinics of America (VCA), plans to open its fourth clinic in Maryland in early May 2010.Located in Chevy Chase, MD, the clinic will be VCA’s 36th clinic overall, and the seventh clinic in the greater Baltimore / Washington DC region.Ms. Mehru Sonde, MD, has been hired to run the clinic, which will be located at 5550 Friendship Blvd., Suite 510, Chevy Chase, MD20815.The Chevy Chase clinic will follow the proven VCA model, offering the latest in vein disease diagnosis and treatment. Dr. Sonde commented, “VCA has developed a very comprehensive suite of minimally invasive techniques for diagnosing and treating chronic vein problems.I am very pleased to join the VCA organization and to bring these treatments, performed in a state-of-the-art VCA facility, to patients in the Chevy Chase region - many of whom are currently suffering with the pain and debilitating impact of various vein conditions.An exciting element of this effort will be in educating patients about vein disease and how our minimally invasive techniques can meaningfully improve their quality of life.” Vein disease is a potentially serious medical condition which, if ignored, may result in symptoms such as pain, fatigue, itching, burning and swelling.Patients may also experience throbbing and restlessness, feeling the need to constantly keep their legs moving.Left untreated by medical professionals, vein disease can worsen to become a major health issue. Dr. Sonde has had a distinguished career spanning over ten years practicing medicine and possesses strong operational, project-management, team-building, and leadership skills.Prior to her joining the VCA team, Dr. Sonde was responsible for implementing a comprehensive approach to patient care in diagnosing and treating commonly treated disease states and providing advanced management options at the Riverside Primary Care Center in Riverdale, MD.Dr.
